14‐1582 
        Jermaine Swaby v. People of the State of New York 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of June, two thousand fifteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     BARRINGTON D. PARKER, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        JERMAINE SWABY,  
         
                                  Petitioner‐Appellant, 
         
                     ‐v.‐                                  No. 14‐1582 
         
        PEOPLE OF THE STATE OF NEW YORK, 
         
                                  Respondent‐Appellee.                         
        ____________________________________________  
         
        For Petitioner‐Appellant:              JOEL B. RUDIN, Law Offices of Joel B. 
                                               Rudin, New York, NY. 
         

                                                             1
For Respondent‐Appellee:               CAMILLE O’HARA GILLESPIE, Assistant 
                                       District Attorney (Leonard Joblove, 
                                       Solomon Neubort, Assistant District 
                                       Attorneys, on the brief), for Kenneth P. 
                                       Thompson, District Attorney of Kings 
                                       County, Brooklyn, NY. 
 
     Appeal from the United States District Court for the Eastern District of 
New York (Vitaliano, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      Petitioner‐Appellant Jermaine Swaby appeals the April 7, 2014, Judgment 

of the district court denying his petition for a writ of habeas corpus pursuant to 

28 U.S.C. § 2254.  Swaby was convicted after a jury trial on May 21, 2002, in New 

York State Supreme Court, Kings County, of murder in the second degree for 

shooting Shane Reynolds in the head five times.  He was sentenced principally to 

a term of imprisonment of twenty‐five years to life.  At his trial, Swaby did not 

deny shooting Reynolds, but rather claimed that he acted in self‐defense after 

Reynolds charged at and struggled with him outside a Brooklyn nightclub after 

the two, and others, had been involved in a fistfight in the club. 

      Swaby unsuccessfully appealed his conviction.  He then collaterally 

attacked his conviction pursuant to New York Criminal Procedure Law § 440.10, 



                                          2
alleging that he received ineffective assistance of counsel because his trial 

attorney Michael C. Harrison, inter alia, failed to consult with a forensic 

examiner, brought out on direct examination Swaby’s use of a knife in a prior 

robbery, and acted offensively and bizarrely throughout the trial.  Following the 

trial court’s denial of the § 440.10 motion and the Second Department’s denial of 

leave to appeal, Swaby filed this petition for a writ of habeas corpus in the 

district court.   

       A defendant’s claim for ineffective assistance of counsel is evaluated 

pursuant to Strickland v. Washington, 466 U.S. 668 (1984).  To establish ineffective 

assistance, a defendant must (1) show that counselʹs representation “fell below 

an objective standard of reasonableness,” and (2) “affirmatively prove prejudice” 

by showing that “there is a reasonable probability that, but for counselʹs 

unprofessional errors, the result of the proceeding would have been different.”  

Id. at 688, 693–94. 

       The district court held that Harrison’s performance was deficient in failing 

to consult and possibly retain a forensic expert and in introducing evidence of 

Swaby’s prior robbery, and that the state court was unreasonable in concluding 

otherwise.  See Swaby v. People of the State of N.Y., No. 06‐CV‐3845 (ENV), 2014 



                                          3
WL 1347204, at *13–16 (E.D.N.Y. Mar. 31, 2014).  However, the district court 

determined that Swaby did not suffer prejudice as a result of those deficiencies.  

Id.  The district court thus denied habeas relief, but issued a certificate of 

appealability limited to the issues of ineffectiveness with respect to introduction 

of the robbery evidence and failure to consult with a forensic expert.  Swaby 

moved before this Court to expand the certificate of appealability.  We granted 

that motion to allow Swaby to argue the cumulative effects of his trial counsel’s 

alleged errors. 

      This Court reviews de novo the district courtʹs denial of a habeas petition 

pursuant to 28 U.S.C. § 2254.  See Jones v. West, 555 F.3d 90, 95–96 (2d Cir. 2009). 

Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 

(“AEDPA”), we apply a highly deferential standard for evaluating the state court 

determination if the claim has been adjudicated on the merits by the state court, 

for the petitioner must show that the state court’s decision was contrary to or 

involved an unreasonable application of the standard established by Strickland, 

or was based on an unreasonable determination of the facts.  See 28 U.S.C. § 

2254(d)(1)–(2); Harrington v. Richter, 562 U.S. 86, 100–01 (2011).  A state court’s 

determination that a claim lacks merit precludes federal habeas relief so long as 



                                           4
“fairminded jurists could disagree” on the correctness of the state court’s 

decision.  Richter, 562 U.S. at 101 (internal quotation marks omitted).  Where the 

habeas claim is ineffective assistance of counsel, the standard for evaluating the 

state court’s rejection of the claim is “doubly” deferential, for “[e]ven under de 

novo review, the standard for judging counsel’s representation is a most 

deferential one.”  Id. at 105 (internal quotation marks omitted). 

      We  note that with respect to Swaby’s claim that he was denied 

constitutionally effective assistance of counsel because his trial attorney did not 

seek a forensics expert, the district court—before rejecting that claim for failure to 

establish the Strickland prejudice prong—held that Swaby had met his burden 

under the Strickland performance prong.  The district court held that “the [state] 

court’s finding that counsel acted reasonably in deciding not to investigate the 

forensics related to Clarke’s testimony was clearly unreasonable,” Swaby, 2014 

WL 1347204, at *15, because “no deference is owed to strategic decisions made after a 

less than complete investigation,” id. (emphasis added).  We conclude that this 

ruling by the district court did not apply the Strickland principles as established 

by the United States Supreme Court.  “There is a ‘strong presumption’ that 

counsel’s attention to certain issues to the exclusion of others reflects trial tactics 



                                            5
rather than ‘sheer neglect.’”  Richter, 562 U.S. at 109 (quoting Yarborough v. 

Gentry, 540 U.S. 1, 8 (2003) (per curiam)).  Although a failure to seek an expert 

would constitute objectively substandard performance if the attorney believed 

expert assistance was necessary but failed to hire an expert because he was 

inexcusably unaware of a law that permitted him to request appropriate funds to 

do so, see Hinton v. Alabama, 134 S. Ct. 1081, 1088–89 (2014), the failure to seek an 

expert does not satisfy the performance prong of Strickland where counsel 

chooses a strategy that does not require an expert.  “Strickland . . . permits 

counsel to ‘make a reasonable decision that makes particular investigations 

unnecessary.’”  Richter, 562 U.S. at 106 (quoting Strickland, 466 U.S. at 691).  In 

such circumstances, “[e]ven if it had been apparent that expert . . . testimony 

could support [a certain] defense, it would be reasonable to conclude that a 

competent attorney might elect not to use it.”  Id. at 108; see also id. at 111 

(“Strickland does not enact Newton’s third law for the presentation of evidence, 

requiring for every prosecution expert an equal and opposite expert from the 

defense.”).  And certainly “[a]n attorney need not pursue an investigation that . . 

. might be harmful to the defense.”  Id. at 108. 




                                            6
      Here, Swaby’s attorney had the discovery materials provided by the State, 

including the autopsy report with the ballistics evidence; and we see no claim by 

Swaby that his attorney failed to interview Wayne Clarke, the eyewitness to the 

shooting.  The attorney’s strategy was to pursue a justification defense.  The State 

Supreme Court found that the currently‐proposed expert witness would have 

undercut the defense strategy; the district court found that the forensic evidence 

was “perfectly consistent with Clarke’s testimony” and that the currently‐

proposed expert’s opinions “do not conflict with Clarke’s testimony.”  Swaby, 

2014 WL 1347204, at *16.  In our view, fairminded jurists could conclude that a 

competent attorney could reasonably decline to seek expert testimony, 

anticipating that an expert’s view would more likely undercut than aid the 

planned justification defense.  Thus, giving the state court’s rejection of this 

ineffective‐assistance‐of‐counsel claim the doubly deferential consideration to 

which it is entitled, we cannot conclude that the court’s rejection on the basis of 

its evaluation of counsel’s performance was contrary to or an unreasonable 

application of the applicable principles established by the United States Supreme 

Court. 




                                           7
      We see no error in the ruling of the district court that Swaby failed to show 

the prejudice necessary to warrant habeas relief.  The State presented the 

testimony of an unbiased eyewitness that Swaby fired at Reynolds almost 

immediately after Reynolds left the club, contradicting Swaby’s self‐defense 

claim, and that Swaby continued firing repeatedly at Reynolds, even after 

Reynolds lay motionless on the ground.  The testimony of other eyewitnesses 

corroborated that testimony in crucial respects.  Forensic evidence confirmed that 

Reynolds was shot in the head five times, with two of those shots traveling in a 

downward direction, even though Swaby was several inches shorter than the 

victim.  Thus, we agree with the district court that Swaby failed to demonstrate 

that, even if trial counsel had called a forensic expert, there was a “reasonable 

probability that the trier of fact would have rejected the entirety [of the main 

prosecution witnessʹs testimony] as not credible,” Gersten v. Senkowski, 426 F.3d 

588, 612 (2d Cir. 2005).  Finally, even if we were to conclude that the state court 

erred in finding that there were no deficiencies in trial counsel’s performance, we 

could not conclude that the cumulative effect of any deficiencies, including the 

introduction of the underlying facts of a prior robbery committed by Swaby, 

“undermine[d] confidence in the outcome,” Strickland, 466 U.S. at 694.  Because 



                                          8
Swaby has failed to adequately show that his trial counsel’s performance was 

constitutionally ineffective, he is not entitled to a writ of habeas corpus.   

      We have considered all of the arguments raised by Swaby on appeal and 

find them to be without merit.  For the reasons stated above, the order of the 

district court denying relief is AFFIRMED.   

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             9